DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/24/2022 is acknowledged.
Claims 32, 34, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.
Claims 1, 6-8, 14-15, 21-26, 28-29, 31 and 38-39 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 14-15, 21, 25, 26, 28-29, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (Int J Immunol.,Vol. 38, No. 4, 31 July 2015).
The claims are drawn to a method for producing an antibody or antigen-binding fragment thereof comprising cultivating PBMCs in a medium comprising at least one of CD40L, ICOSL, ICOS and TLR agonist and further comprises cytokines IL-2 or IL-21.
Bi et al. teach methods for activation and differentiation of memory B cells into PBMCs to isolate antigen specific antibody secreting cells for development of antibodies. Bi et al. teach PMBCs were isolated from peripheral blood of two healthy donors and induced by adding cytokines (IL-2 and IL4) and TLR activators for 6 days. Bi et al. found IgG concentrations treated with both anti-CD40 antibody and IL-2 and the TLR7/TLR8 agonist “R848” combined with IL-2 were higher than that in the control group. Section 1.3.2 of Bi et al. disclose IL-2 concentrations at 100ng/mL and Cd40 concentrations 2ug/mL. Bi et al. teach a successful method to induce activation and differentiation of memory B cells from PMBCs into antigen-specific plasma cells. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 22-24 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (Int J Immunol.,Vol. 38, No. 4, 31 July 2015).
The claims are drawn to a method for producing an antibody or antigen-binding fragment thereof comprising cultivating PBMCs in a medium comprising at least one of CD40L, ICOSL, ICOS and TLR agonist and further comprises cytokines IL-2 or IL-21. The claims are further drawn to isolating the nucleic acid from the produced antibody secreted from the PBMCs and introducing said nucleic acid into a host cell for expression of said antibodies.
Bi et al. teach methods for activation and differentiation of memory B cells into PBMCs to isolate antigen specific antibody secreting cells for development of antibody drugs. Bi et al. teach PMBCs were isolated from peripheral blood of two healthy donors and induced by adding cytokines (IL-2 and IL4) and TLR activators for 6 days. Bi et al. found IgG concentrations treated with both anti-CD40 antibody and IL-2 and the TLR7/TLR8 agonist “R848” combined with IL-2 were higher than that in the control group. Section 1.3.2 of Bi et al. disclose IL-2 concentrations at 100ng/mL and Cd40 concentrations 2ug/mL. Bi et al. teach a successful method to induce activation and differentiation of memory B cells from PMBCs into antigen-specific plasma cells. Bi et al. discloses the objective of isolating the antibodies for development of antibody drugs. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to isolate the nucleic acids for expression in a host cell to produce the antibodies for therapeutic purposes as taught by Bi et al. 
Conclusion
Claims 1, 6-8, 14-15, 21-26, 28-29, 31 and 38-39 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643